United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-2411
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Antone Costa

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                           Submitted: October 28, 2022
                            Filed: November 2, 2022
                                 [Unpublished]
                                 ____________

Before ERICKSON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Antone Costa directly appeals the sentence imposed by the district court1 after
he pleaded guilty to a drug offense and related firearm charge pursuant to a written

      1
      The Honorable Susan O. Hickey, Chief Judge, United States District Court for
the Western District of Arkansas.
plea agreement containing an appeal waiver. His counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967), in which he challenges the reasonableness
of the sentence, but does not seek leave to withdraw.

       We conclude that the appeal waiver is enforceable. See United States v. Scott,
627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and applicability of
appeal waiver). Our review of the record demonstrates that Costa entered into the
plea agreement and the appeal waiver knowingly and voluntarily, his challenge to the
sentence falls within the scope of the waiver, and no miscarriage of justice would
result from enforcing the waiver. See United States v. Andis, 333 F.3d 886, 889-92
(8th Cir. 2003) (en banc) (appeal waiver will be enforced if appeal falls within scope
of waiver, defendant knowingly and voluntarily entered into plea agreement and
waiver, and enforcing waiver would not result in miscarriage of justice). We have
also independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
and have found no non-frivolous issues for appeal outside the scope of the waiver.

      Accordingly, we dismiss the appeal based on the appeal waiver.
                     ______________________________




                                         -2-